DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17, which reads “…wherein each of the legs being ten (10) inches in length,” should read “…wherein each of the legs are ten (10) inches in length.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeppson (US D836936 S).
claim 1, Jeppson discloses (see annotated figures 1 and 7 below) an apparatus for holding a plant, comprising: 
a top surface (1);
a plurality of legs, said plurality of legs being connected to an underside of said top surface (2);
a plurality of bars, said plurality of bars connected to said plurality of legs and said plurality of bars making a crisscross configuration (3); and 
a border, said border extending about a periphery of said top surface and configured to prevent said plant from falling off said apparatus (4). 

    PNG
    media_image1.png
    576
    432
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    574
    501
    media_image2.png
    Greyscale

(Annotated Figures 1 and 7)
	Regarding claim 2, Jeppson discloses (see annotated figure 1 above) an apparatus for holding a plant, wherein said top surface (1) is a flat surface.
claim 3, Jeppson discloses (see annotated figure 1 above) an apparatus for holding a plant, wherein said plurality of legs comprises 4 legs (2). 
Regarding claim 5, Jeppson discloses (see annotated figure 7 below) an apparatus for holding a plant, wherein one of said plurality of bars (3a) extends from one of said plurality of legs (2a) to a second of said plurality of legs (2b).
Regarding claim 6, Jeppson discloses (see annotated figure 7 below) an apparatus for holding a plant, wherein a second of said plurality of bars (3b) extends from a third of said plurality of legs (2c) to a fourth of said plurality of legs (2d).

    PNG
    media_image3.png
    546
    505
    media_image3.png
    Greyscale

(Annotated Figure 7)
	Regarding claim 7, Jeppson discloses (see annotated figure 1 above) an apparatus for holding a plant, wherein said top surface (1) is circular in shape. 
claim 8, Jeppson does not disclose an apparatus for holding a plant, wherein said top surface is square in shape; however, it would have been an obvious matter of design choice to make the top surface of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. This would be done for the benefit of accommodating plants held within pots of different shapes and sizes.
	Regarding claim 9, Jeppson discloses (see annotated figures 1 and 7 above) an apparatus for holding a plant, wherein said plurality of bars (3) is located below said top surface (1).
	Regarding claims 10-13, Jeppson does not disclose an apparatus for holding a plant, wherein said square shape is 8 inches by 8 inches, said square shape is 12.5 inches by 12.5 inches, said circular shape has a diameter of 8 inches, or said circular shape has a diameter of 12.5 inches; however, it would have been an obvious matter of design choice to adjust the size of the square shaped top surface or the circular shaped top surface, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of accommodating plants held within pots of different shapes and sizes.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeppson (US D836936 S) in view of Cowley (US 20180368591 A1).
Regarding claim 4, Jeppson discloses, as described above, an apparatus for holding a plant comprising a plurality of legs (2). Jeppson does not disclose that each of said plurality of legs has a spike end.
Cowley teaches (figure 1) an apparatus for holding a plant (10) with a plurality of legs (12), wherein each of said plurality of legs has a spiked end (16) ([0016], lines 1-8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for holding a plant as disclosed by Jeppson with the spiked legs as disclosed by Cowley for the benefit of allowing the apparatus for holding a plant to be secured into the ground, thus increasing the stability of the apparatus.  
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeppson (US D836936 S) in view of Fagan (US 20110232184 A1).
Regarding claim 14, Jeppson discloses, as described above, an apparatus for holding a plant. Jeppson does not disclose that the apparatus is made of a durable, lightweight metal material.
Fagan teaches (figure 1) an apparatus for holding a plant (100), wherein said apparatus is made of metal, or any material with desired properties ([0025], lines 1-5), such as a durable, lightweight metal material.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for holding a plant as disclosed by Jeppson with 
Regarding claim 17, Jeppson discloses, as described above, an apparatus for holding a plant. Jeppson does not disclose that each of the legs is ten inches in length.
Fagan teaches (figure 1) an apparatus for holding a plant (100) with a plurality of legs (104), wherein each of the legs is ten inches in length ([0030, lines 1-11]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for holding a plant as disclosed by Jeppson with the leg length as disclosed by Fagan for the benefit of allowing the apparatus for holding a plant to stand at a height appropriate for supporting a suitable plant chosen by the user. Furthermore, it would have been an obvious matter of design choice to make each of the legs ten inches in length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of allowing the apparatus for holding a plant to stand at a height appropriate for supporting a suitable plant chosen by the user, as described above. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeppson (US D836936 S) in view of Ashby et al (US 20040255826 A1).
claims 15 and 16, Jeppson discloses, as described above, an apparatus for holding a plant. Jeppson does not disclose that the apparatus is powder-coated or that the apparatus is painted. 
Ashby et al teaches (figure 1) an apparatus for holding a plant (100; the table is capable of holding a plant), wherein the apparatus is powder-coated or painted ([0073], lines 1-8). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for holding a plant as disclosed by Jeppson with the powder-coating and painting as disclosed by Ashby for the benefit of protecting the apparatus for holding a plant, thus allowing it to withstand both indoor and outdoor elements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowley (US 20180368591 A1).
Regarding claim 1, Cowley discloses (figure 1) an apparatus for holding a plant, comprising: 

a plurality of legs, said plurality of legs being connected to an underside of said top surface (12);
a plurality of bars, said plurality of bars connected to said plurality of legs and said plurality of bars making a crisscross configuration (26); and 
a border, said border extending about a periphery of said top surface and configured to prevent said plant from falling off said apparatus (28).
	Regarding claim 2, Cowley discloses (figure 1) an apparatus for holding a plant, wherein said top surface is a flat surface (24+26 creates a flat plane).
	Regarding claim 4, Cowley discloses (figure 1) an apparatus for holding a plant, wherein each of said plurality of legs has a spiked end (16) ([0016], lines 1-8).
	Regarding claim 7, Cowley discloses (figure 1) an apparatus for holding a plant, wherein the top surface is circular in shape (24). 
	Regarding claim 8, Cowley does not disclose an apparatus for holding a plant, wherein said top surface is square in shape; however, it would have been an obvious matter of design choice to make the top surface of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. This would be done for the benefit of accommodating plants held within pots of different shapes and sizes.
	Regarding claim 9, Cowley discloses (figure 1) an apparatus for holding a plant, wherein said plurality of bars (26) is located below said top surface (if a plant is set on the plane created by 24+26, the bars 26 will be below the top surface).
claims 10-13, Cowley does not disclose an apparatus for holding a plant, wherein said square shape is 8 inches by 8 inches, said square shape is 12.5 inches by 12.5 inches, said circular shape has a diameter of 8 inches, or said circular shape has a diameter of 12.5 inches; however, it would have been an obvious matter of design choice to adjust the size of the square shaped top surface or the circular shaped top surface, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of accommodating plants held within pots of different shapes and sizes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cowley (US 20180368591 A1) in view of Jeppson (US D836936 S).
Regarding claim 3, Cowley discloses (figure 1), as described above, an apparatus for holding a plant comprising a plurality of legs (12). Cowley does not disclose that said plurality of legs comprises 4 legs.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for holding a plant as disclosed by Cowley with the four legs as disclosed by Jeppson for the benefit increasing the stability of the apparatus. 
Regarding claim 5, Cowley, as modified above in view of Jeppson, teaches an apparatus for holding a plant comprising 4 legs. With the addition of a fourth leg, Cowley in view of Jeppson teaches (Cowley figure 1) an apparatus for supporting a plant wherein one of said plurality of bars (26) extends from one of said plurality of legs to a second of said plurality of legs (12). 
Regarding claim 6, Cowley, as modified above in view of Jeppson, teaches an apparatus for holding a plant comprising 4 legs. With the addition of a fourth leg, Cowley in view of Jeppson teaches (Cowley figure 1) an apparatus for supporting a plant wherein a second of said plurality of bars (26) extends from a third of said plurality of legs to a fourth of said plurality of legs (12). 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cowley (US 20180368591 A1) in view of Fagan (US 20110232184 A1).
Regarding claim 14, Cowley discloses, as described above, an apparatus for holding a plant. Cowley does not disclose that the apparatus is made of a durable, lightweight metal material.
Fagan teaches (figure 1) an apparatus for holding a plant (100), wherein said apparatus is made of metal, or any material with desired properties ([0025], lines 1-5), such as a durable, lightweight metal material.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for holding a plant as disclosed by Cowley with 
Regarding claim 17, Cowley discloses, as described above, an apparatus for holding a plant. Cowley does not disclose that each of the legs is ten inches in length.
Fagan teaches (figure 1) an apparatus for holding a plant (100) with a plurality of legs (104), wherein each of the legs is ten inches in length ([0030, lines 1-11]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for holding a plant as disclosed by Cowley with the leg length as disclosed by Fagan for the benefit of allowing the apparatus for holding a plant to stand at a height appropriate for supporting a suitable plant chosen by the user. Furthermore, it would have been an obvious matter of design choice to make each of the legs ten inches in length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of allowing the apparatus for holding a plant to stand at a height appropriate for supporting a suitable plant chosen by the user, as described above. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cowley (US 20180368591 A1) in view of Ashby et al (US 20040255826 A1).
claims 15 and 16, Cowley discloses, as described above, an apparatus for holding a plant. Cowley does not disclose that the apparatus is powder-coated or that the apparatus is painted. 
Ashby et al teaches (figure 1) an apparatus for holding a plant (100; the table is capable of holding a plant), wherein the apparatus is powder-coated or painted ([0073], lines 1-8). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for holding a plant as disclosed by Cowley with the powder-coating and painting as disclosed by Ashby for the benefit of protecting the apparatus for holding a plant, thus allowing it to withstand both indoor and outdoor elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Persico US-20170359964-A1, Newman US-9380861-B1, Adams US-8978294-B2, Bryanton US-8006433-B1, Hedeman US-6425555-B1, Vashon et al US-5762004-A, Wenzel US-D779243-S, Kampwerth US-20180289194-A1, Wang US-20160135385-A1, Felling US-20100223845-A1, Goodman US-7588295-B2, Lunato US-20090206046-A1, Palsrok US-20060070297-A1, Sellers US-D503861-S, Wourms et al US-6119393-A, Rothermel US-1830769-A, James US-1652942-A, and Powell US-0460832-A.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644